Citation Nr: 0125357	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  01-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for trichoepithelioma.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to service 
connection for trichoepithelioma and denied the veteran's 
application seeking to reopen a claim of service connection 
for basal cell carcinoma.  The RO found that there was new 
and material evidence to reopen the claim for 
trichoepithelioma, but denied, on the merits, the claim for 
service connection.  The Board finds that the issue remains 
whether new and material evidence has been submitted to 
reopen the claim for trichoepithelioma, and the present Board 
decision addresses such issue. Barnette v. Brown, 83 F. 3d 
1380 (Fed.Cir. 1996).


FINDINGS OF FACT

1.  A March 1983 Board decision denied the veteran's claim of 
entitlement to service connection for trichoepithelioma.

2.  The evidence associated with the claims file subsequent 
to the March 1983 Board decision does not tend to establish 
any material fact which was not already of record at the time 
of the March 1983 decision and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  An RO decision of February 1986 denied the veteran's 
claim for service connection for basal cell carcinoma; the 
veteran was notified of that determination and of his 
appellate rights, but he did not initiate an appeal.

4.  The evidence associated with the claims file subsequent 
to February 1986 rating decision does not tend to establish 
any material fact which was not already of record at the time 
of the February 1986 rating decision and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's March 1983 decision, denying entitlement to 
service connection for trichoepithelioma is final.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 
(2000).

2.  The evidence received since the Board's March 1983 
decision is not new and material, and the veteran's claim for 
service connection for trichoepithelioma is not reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).

3.  The RO's February 1986 decision denying entitlement to 
service connection basal cell carcinoma is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2001).

4.  Evidence pertinent to the veteran's basal cell carcinoma 
claim which has been received since the February 1986 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for basal cell carcinoma 
has not been reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

Introduction

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; see Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  Until recently, the 
method of reviewing a final decision based on new and 
material evidence was potentially a three-step process.  See 
Elkins v. West, 12 Vet. App. 209, 214-9 (1999).  First, the 
Board had to determine whether the evidence submitted since 
the prior decision was new and material.  The standards for 
assessing "new and material evidence"will be discussed below.  
If "the Board finds that no such evidence has been offered, 
that is where the analysis must end."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  Second, if new and material 
evidence had been presented, the claim was reopened and must 
be considered based upon all the evidence of record to 
determine whether it was well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim was 
well grounded, the VA must have complied with the duty to 
assist in the development of the claim under 38 U.S.C.    § 
5107(a), and then readjudicate the claim on the merits on the 
basis of all evidence of record.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the three-
step analysis set forth in Elkins), overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000); Elkins, supra.  The second and third steps became 
applicable only when each preceding step was satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

Recent legislation has significantly altered the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (codified at U.S.C. §§ 5102, 5103, 
5103A, 5107).  Among other things, the VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001) and implementing regulations at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA.  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Although recently 
amended regulation has altered the definition of "new and 
material" evidence under 38 C.F.R. § 3.156(a), the amendment 
is effective only for claims filed after August 29, 2001.  66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  Since the veteran's claim was filed 
prior to this date, the old version applies, which states:

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that it 
must be considered in order to fairly decide 
the merits of the claim.

This regulation involves a three-step analysis.  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
prov[es] an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence must be shown to be actually "new," that 
is, not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The third and final question is whether the evidence 
"is so significant that it must be considered in order to 
fairly decide the merits of the claim."  Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19088, 19089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.


A.  Trichoepithelioma

Unless the Chairman of the Board of Veterans' Appeals orders 
reconsideration, all Board decisions are final on the date 
stamped on the face of the decision.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  A claim denied by a final decision may not 
be reopened and readjudicated by the VA, except on the basis 
of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The veteran's claim for service connection for 
trichoepithelioma was denied in a March 1983 Board decision.  
The decision was based on the fact that the veteran's 
preexisting trichoepithelioma was not incurred in or 
aggravated in service and that any increase in the disability 
he suffered during service was solely due to the natural 
progress of the preexisting skin disorder.  The veteran 
attempted to reopen his claim and the RO issued a denial in 
November 2000.

At the time of the March 1983 Board decision, the evidence 
included the veteran's service medical records to include 
Naval reserves; private statements from W.F.B., M.D. dated 
January 1978 and August 1980; pathological report from 
Cleveland Clinic Hospital dated January 1978; private 
treatment records from S.I.S., M.D., dated June 1965 to May 
1980; May 1982 lay statements from the veteran's friends and 
mother.  

The veteran's service medical records show that his 
enlistment examination dated November 1957 was negative for 
any manifestations or history of a skin disorder.  In 
December 1957 the veteran was seen for complaints of ringworm 
and it was noted that he did not have ringworm but probable 
contact irritation in the left lower leg.  In July 1958, the 
veteran was seen with an unusual clear papular rash over his 
nose which he reported was of approximately two years 
duration.  The veteran reported that the only difficulty he 
encountered had been his cosmetic appearance and that the 
condition was gradually progressing.  An examination revealed 
multiple clear papules about the forehead and central portion 
of the face, which were macular in appearance.  A biopsy was 
performed and the final diagnosis was primary epithelial 
tumor with a tendency for differentiation into 
trichoepithelioma.  The veteran was seen in December of that 
year with multiple blister like papules and tumors about the 
central portion of his face.  The examiner did note that the 
condition was often hereditary, but the veteran indicated 
that no other members of his family were known to be 
similarly affected.  It was also noted that the skin disorder 
had been reported to be associated with dentigerous cysts and 
a dental evaluation was conducted.  The evaluation revealed 
that the veteran had poor oral hygiene with no cysts or other 
pathology.  In early July 1959, the veteran reported to sick 
bay complaining of a rash on the bridge of his nose and 
forehead.  He was diagnosed as having multiple benign cystic 
epithelioma and it was recommended that he be admitted to the 
hospital for dermabrasion.  The veteran reported that the 
eruption of his face had been present for four years.  The 
dermabrasion did not make any significant change in the 
veteran's appearance and he was subsequently seen in April 
1960 and at that time it was determined that no further 
treatment was indicated.  The veteran's separation 
examination dated December 1960 noted multiple benign 
epithelioma cysts of the face and back.

Naval reserve medical records dated October 1973 and November 
1975 show that the veteran had marked sebaceous hyperplasia 
of the forehead and face.  

Letters dated January 1978 and August 1980 from W.F.B., M.D., 
indicate that the veteran reported a 20 year history of a 
papular eruption of his face, scalp and post auricular areas.  
He indicated that a physician in the military would excise a 
few of the lesions and had dermabrasion.  A biopsy was 
conducted which was done showed a pattern of neoplasm 
consistent either with trichoepithelioma or basal cell 
carcinoma.  A deeper skin biopsy was requested.  The veteran 
was to return for dermabrasion surgery at which time a deeper 
skin biopsy would have been accomplished, but the veteran 
failed to return for the procedure.  Pathological report 
dated January 1978 revealed basal cell carcinoma of the skin 
and that the possibility of trichoepithelioma could not be 
excluded, so deeper cut was needed. 

Letter from S.I.S., M.D., indicate that the veteran was 
treated from June 1965 to May 1980 with a diagnosis of basal 
cell nevi and subsequent biopsies performed confirmed 
diagnosis of basal cell carcinoma.

May 1982 lay statements from two friends of the veteran 
indicated that they had known him before he entered service 
and that they had never noticed that he had a skin disorder 
until he returned from service on leave.  The veteran's 
mother submitted a statement and indicated she was a retired 
practical nurse and that the veteran never had any skin 
disorder before entering service.  She indicated that when he 
returned home on leave she noticed eruptions all over his 
face and that he continued to suffer from his skin disorder 
after service.

Since the March 1983 Board decision, the medical evidence 
added to the record includes an undated statement from 
S.I.S., M.D., received in January 1986; previously submitted 
and considered induction and separation examinations dated 
November 1957 and December 1960; case study from A.K., M.D., 
and D.J., M.D., undated, received in October 2000; lay 
statement from veteran's sister dated August 2000; photograph 
of veteran stated to have been taken in December 1957; 
transcript of RO hearing held March 2001; photograph of the 
veteran taken at the time of his first communion.

Undated statement from S.I.S., M.D., received in January 1986 
indicates that the veteran was treated in February 1985 for 
the removal of a basal cell carcinoma measuring 2 cm from the 
right cheek and had four post operative visits.  Case study 
from A.K., M.D., and D.J., M.D., undated and received in 
October 2000 indicates a 40 year history of multiple 
trichoepitheliomas and basal cell carcinomas involving his 
face and ears.  The veteran reported the onset while in 
service and claimed exposure to Agent Orange and possible 
radiation while in Vietnam.  The examiner's indicated that 
the etiology of the veteran's trichoepitheliomas and basal 
cell carcinomas was still unclear and indicated that while 
radiation exposure was a clear risk factor for skin cancer, 
there had been no reported cases associating Agent Orange to 
skin carcinogenesis, although its ability to affect hair 
follicles was established.  The study concerned the 
relationship between the current trichoepithelioma and basil 
cell carcinoma.  The statement from the veteran's sister 
dated August 2000 indicates that the veteran never had any 
facial growth prior to entering the Navy and that the facial 
growth was quite evident after separation from service.  At 
his March 2001 RO hearing, the veteran testified that he had 
some pimples on his face prior to entering service and 
approximately one year later developed the skin disability at 
issue.  The veteran indicated that he was diagnosed with skin 
tumors in service and had dermabrasion, but the procedure was 
not successful.  The photograph of veteran stated to have 
been taken in December 1957 shows a young sailor with no 
apparent facial eruptions, however the picture is grainy.  
The picture of the veteran's first Holy Communion shows a 
young boy with no evidence of facial eruptions.

The post 1983 evidence indicates treatment for 
trichoepithelioma; however, the evidence received adds 
nothing new to the record and essentially duplicates medical 
evidence before the Board in March 1983.  Although the 
veteran reported in his case study, received in October 2000, 
that he was exposed to Agent Orange and radiation in Vietnam, 
service records show that the veteran served in the Navy 
during peacetime service from November 1957 to January 1961 
and there is no evidence that the veteran was stationed in 
Vietnam.  As he had no service in the period from January 
1962 to May 7, 1975, he is not entitled to a presumtpion of 
exposure to herbicides.  38 C.F.R. § 3.307(a)(6).  In 
addition, although the veteran's sister indicated in a 
statement that the veteran had no eruptions on his face until 
his entrance into service, a previously submitted statement 
by the veteran's mother, a retired practical nurse, was also 
considered by the Board in its March 1983 decision as well as 
statements of friends of the veteran. The statement from the 
veteran's sister is not "new" because it essentially 
reiterates the evidentiary assertion which the veteran made 
prior to the March 1983 Board decision.  Reid v. Derwinski, 2 
Vet. App. 312 (1992).  Even if considered new, her statement 
regarding etiology of his skin condition is not material 
evidence, since she is a layman and has no competence to give 
a medical opinion on such matters. Moray v. Brown, 5 Vet. 
App. 211 (1993).  As for the photographs submitted by the 
veteran, they do not confirm or deny that he had a skin 
condition that would erupt on occasion prior to entry into 
service.

Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).  The deficiency in the case in 1983, 
as well as now, results from the absence of medical evidence 
pertaining to whether his current disability is the result of 
a disease or injury that either began in or was aggravated by 
active military service.  The veteran has merely added 
redundant evidence pertaining to treatment that he received 
for his skin disability.  Because the evidence added to the 
record is cumulative and redundant, the evidence cannot meet 
the test for new evidence as defined in 38 C.F.R. § 3.156, 
and no further analysis is required with respect to the 
question of whether the additional evidence is "material."  
Smith v. West, 12 Vet. App. 312, 315 (1999).  In absence of 
new evidence, the request to reopen the claim of service 
connection for trichoepithelioma falls short of the standard 
established in 38 C.F.R. § 3.156.  Accordingly, the request 
to reopen the claim must be denied.

B.  Basal cell carcinoma

In this case, the RO issued a November 2000 rating decision 
which declined to reopen the veteran's claim for service 
connection for basal cell carcinoma on the basis of new and 
material evidence.  In that decision, the RO determined that 
service connection for basal cell carcinoma had previously 
denied.  The prior denial was based on the fact that service 
medical records failed to show basal cell carcinoma in 
service.  The veteran was notified of that decision and of 
his appellate rights but did not seek appellate review at 
that time.  Therefore, the February 1986 rating decision 
constitutes a final decision and is not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105(c); see 
also 38 C.F.R. §§ 20.302, 20.1103.

At the time of the February 1986 rating decision, the 
evidence included the veteran's service medical records to 
include Naval reserves; private statements from W.F.B., M.D. 
dated January 1978 and August 1980; pathological report from 
Cleveland Clinic Hospital dated January 1978; private 
treatment records from S.I.S., M.D., dated June 1965 to May 
1980; May 1982 lay statements from the veteran's friends and 
mother; undated statement from S.I.S., M.D., received in 
January 1986.  

The veteran's service medical records show that his 
enlistment examination dated November 1957 was negative for 
any manifestations or history of a skin disorder.  In 
December 1957 the veteran was seen for complaints of ringworm 
and it was noted that he did not have ringworm but probable 
contact irritation in the left lower leg.  In July 1958, the 
veteran was seen with an unusual clear papular rash over his 
nose which he reported was of approximately two years 
duration.  The veteran reported that the only difficulty he 
encountered had been his cosmetic appearance and that the 
condition was gradually progressing.  An examination revealed 
multiple clear papules about the forehead and central portion 
of the face, which were macular in appearance.  A biopsy was 
performed and the final diagnosis was primary epithelial 
tumor with a tendency for differentiation into 
trichoepithelioma.  The veteran was seen in December of that 
year with multiple blister like papules and tumors about the 
central portion of his face.  The examiner did note that the 
condition was often hereditary, but the veteran indicated 
that no other members of his family were known to be 
similarly affected.  It was also noted that the skin disorder 
had been reported to be associated with dentigerous cysts and 
a dental evaluation was conducted.  The evaluation revealed 
that the veteran had poor oral hygiene with no cysts or other 
pathology.  In early July 1959, the veteran reported to sick 
bay complaining of a rash on the bridge of his nose and 
forehead.  He was diagnosed as having multiple benign cystic 
epithelioma and it was recommended that he be admitted to the 
hospital for dermabrasion.  The veteran reported that the 
eruption of his face had been present for four years.  The 
dermabrasion did not make any significant change in the 
veteran's appearance and he was subsequently seen in April 
1960 and at that time it was determined that no further 
treatment was indicated.  The veteran's separation 
examination dated December 1960 noted multiple benign 
epithelioma cysts of the face and back.

Naval reserve medical records dated October 1973 and November 
1975 show that the veteran had marked sebaceous hyperplasia 
of the forehead and face.  

Letters dated January 1978 and August 1980 from W.F.B., M.D., 
indicate that the veteran reported a 20 year history of a 
papular eruption of his face, scalp and post auricular areas.  
He indicated that a physician in the military would excise a 
few of the lesions and had dermabrasion.  A biopsy was 
conducted which was done showed a pattern of neoplasm 
consistent either with trichoepithelioma or basal cell 
carcinoma.  A deeper skin biopsy was requested.  The veteran 
was to return for dermabrasion surgery at which time a deeper 
skin biopsy would have been accomplished, but the veteran 
failed to return for the procedure.  Pathological report 
dated January 1978 revealed basal cell carcinoma of the skin 
and that the possibility of trichoepithelioma could not be 
excluded, so deeper cut was needed. 

Letter from S.I.S., M.D., indicate that the veteran was 
treated from June 1965 to May 1980 with a diagnosis of basal 
cell nevi and subsequent biopsies performed confirmed 
diagnosis of basal cell carcinoma.

May 1982 lay statements from two friends of the veteran 
indicated that they had known him before he entered service 
and that they had never noticed that he had a skin disorder 
until he returned from service on leave.  The veteran's 
mother submitted a statement and indicated she was a retired 
practical nurse and that the veteran never had any skin 
disorder before entering service.  She indicated that when he 
returned home on leave she noticed eruptions all over his 
face and that he continued to suffer from his skin disorder 
after service.  Undated statement from S.I.S., M.D., received 
in January 1986 indicates that the veteran was treated in 
February 1985 for the removal of a basal cell carcinoma 
measuring 2 cm from the right cheek and had four post 
operative visits.

Since the February 1986 final decision, the evidence includes 
previously submitted and considered induction and separation 
examinations dated November 1957 and December 1960; case 
study from A.K., M.D., and D.J., M.D., undated, received in 
October 2000; lay statement from veteran's sister dated 
August 2000; photograph of veteran stated to have been taken 
in December 1957; transcript of RO hearing held March 2001; 
photograph of young boy described as veteran's first Holy 
Communion picture.

Case study from A.K., M.D., and D.J., M.D., undated and 
received in October 2000 indicates a 40 year history of 
multiple trichoepitheliomas and basal cell carcinomas 
involving his face and ears.  The veteran reported the onset 
while in service and claimed exposure to Agent Orange and 
possible radiation while in Vietnam.  The examiner's 
indicated that the etiology of the veteran's 
trichoepitheliomas and basal cell carcinomas was still 
unclear and indicated that while radiation exposure was a 
clear risk factor for skin cancer, there had been no reported 
cases associating Agent Orange to skin carcinogenesis, 
although its ability to affect hair follicles was 
established.  The study concerned the relationship between 
the current trichoepithelioma and basil cell carcinoma.  The 
statement from the veteran's sister dated August 2000 
indicates that the veteran never had any facial growth prior 
to entering the Navy and that the facial growth was quite 
evident after separation from service.  At his March 2001 RO 
hearing, the veteran testified that he had some pimples on 
his face prior to entering service and approximately one year 
later developed the skin disability at issue.  The veteran 
indicated that he was diagnosed with skin tumors in service 
and had dermabrasion, but the procedure was not successful.  
The photograph of veteran stated to have been taken in 
December 1957 shows a young sailor with no apparent facial 
eruptions, however the picture is grainy.  The picture of the 
veteran's first Holy Communion shows a young boy with no 
evidence of facial eruptions.

The post 1986 medical records indicates a diagnosis of basal 
cell carcinoma; however, the evidence received adds nothing 
new to the record and essentially duplicates medical evidence 
before the RO in February 1986.  As noted above, although the 
veteran reported in his case study, received in October 2000, 
that he was exposed to Agent Orange and radiation in Vietnam, 
service records show that the veteran served in the Navy 
during peacetime service from November 1957 to January 1961 
and there is no evidence that the veteran was stationed in 
Vietnam prior to hostilities.  In addition, although the 
veteran's sister indicated in a statement that the veteran 
had no eruptions on his face until his entrance into service, 
a previously submitted statement by the veteran's mother, a 
retired practical nurse, was also considered by the RO in its 
February 1986 decision as well as statements of friends of 
the veteran.  The statement from the veteran's sister is not 
"new" because it essentially reiterates the evidentiary 
assertion which the veteran made prior to the February 1986 
RO decision.  Reid, 2 Vet. App. at 312.  As previously 
discussed above, even if considered new, her statement 
regarding etiology of his skin condition is not material 
evidence, since she is a layman and has no competence to give 
a medical opinion on such matters.  Moray, 5 Vet. App. at 
211.  As for the photographs submitted by the veteran, they 
do not confirm or deny that he had a skin condition that 
would erupt on occasion prior to entry into service.

Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton, 3 
Vet. App. at 509; Mingo, 2 Vet. App. at 53.  The deficiency 
in the case in 1986, as well as now, results from the absence 
of medical evidence pertaining to whether his basal cell 
carcinoma is connected to any incident of service.  The 
veteran has merely added redundant evidence pertaining to 
diagnosis of his basal cell carcinoma.  Because the evidence 
added to the record is cumulative and redundant, the evidence 
cannot meet the test for new evidence as defined in 38 C.F.R. 
§ 3.156, and no further analysis is required with respect to 
the question of whether the additional evidence is 
"material."  Smith, 12 Vet. App. at 315.  In absence of new 
evidence, the request to reopen the claim of service 
connection for basal cell carcinoma falls short of the 
standard established in 38 C.F.R. § 3.156.  Accordingly, the 
request to reopen the claim must be denied.


ORDER

New and material evidence having not been presented, the 
claim for service connection for trichoepitheliomas is not 
reopened, and the appeal is denied.

New and material evidence having not been presented, the 
claim for service connection for basal cell carcinoma is not 
reopened, and the appeal is denied.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

